MEMORANDUM**
Maurice D. Yarber appeals pro se from the district court’s judgment denying his 28 U.S.C. § 2254 habeas corpus petition.
In his petition, Yarber did not challenge the constitutionality of his plea or conviction, and only challenged the constitutionality of the California state court hearing revoking probation and imposing a four-year prison sentence.
We dismiss this appeal as moot because Yarber’s sentence has expired, and thus he lacks standing to raise any challenge to the sentence. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999). Yarber’s contention that his expired sentence will enhance a subsequent sentence is too speculative to create a case or controversy. See Spencer v. Kemna, 523 U.S. 1, 14-16, 118 S.Ct. 978, 140 L.Ed.2d 43 (1998).
All pending motions are denied.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.